DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 has been accepted and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-13, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the obstacle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “when the autonomous shuttle fails to recognize the drive line”, this is indefinite since claim 1 requires that the same guide line is “recognized” also recites “driving the autonomous driving shuttle by using the 10information on the operation and the recognized guide line” such that the claims conflict and are indefinite. 
Claim 12 recites “the autonomous driving shuttle stops the driving until the driving of the vehicle is completed” this is unclear since stopping the driving of a vehicle inherently completes the driving of the 
Appropriate corrections are required.

Claim Interpretation and Contingent Limitations
Claims 6, 9-13 and 17 are method claims that contain various conditional limitations: 
Claim 6:
(1) “Wherein, when the autonomous driving shuttle fails to recognize the guide line during driving, the autonomous driving shuttle transmits a message for requesting 15path identification to the server,”
Claim 9:
(2) “when the autonomous 5driving shuttle drives along the guide line, the autonomous driving shuttle acquires an image of an obstacle using the at least one camera.”
Claim 10:
(3) “When the autonomous 10driving shuttle recognizes the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped”
Claim 11:
(4) “When the obstacle is a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list.”
Claim 12: 
(5) “When the vehicle is not the shuttle on the list, the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed..”
Claim 13: 
(6) “When the vehicle is the shuttle on the list, the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle.”
Claim 17: 




With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claims 6, 9-13, and 17 are process claims, Ex Parte Schulhauser applies to limitations (1)-(7). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 10 does not require “the operation of the autonomous driving shuttle is stopped” (i.e., “when the autonomous driving shuttle recognizes the obstacle”; when . . . the obstacle is positioned within a preset distance on the guide line”; -- rather than the claim actually requiring the obstacle is recognized and the obstacle is or is detected as positioned within a preset distance).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7- 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”).

In regards to claim 1, Lee teaches a method of operating an autonomous driving shuttle1 (Lee abstract “A controlling method for an autonomous vehicle”), the method comprising:  5recognizing a guide line by using at least one camera provided in the autonomous driving shuttle (Lee Paragraph 6 “ The controlling method includes identifying a line track in the plurality of images by the computing device via the camera set, and traveling the autonomous vehicle on a floor along the line track”); and driving the autonomous driving shuttle by using 10information on the operation and the recognized guide line (Lee Paragraph 33 “FIG. 3 is a flow chart illustrating a controlling method of an autonomous vehicle 100 using the controlling system 200 according to an embodiment of the present invention. While the autonomous vehicle 100 travels on the floor 300, the front camera 221 of the camera set 220 captures numerous images and the computing device 210 processes the images and identifies line tracks 500/500′ which the autonomous vehicle 100 follows along”).
Lee, however, fails to explicitly disclose receiving, by the autonomous driving shuttle, information on an operation of the autonomous driving shuttle. 
Ho, however, teaches receiving, by the autonomous driving shuttle, information on an operation of the autonomous driving shuttle (Ho Paragraph 113 “The first server system 300 includes a routing engine 310 that provides routes and estimated times of arrival for autonomous vehicles 308”) and driving the autonomous driving shuttle by using the 10information on the operation and the recognized guide line (Ho Paragraph 119 “For example, in some circumstances, the interface module is provided by the developer of the routing engine to act as a liaison between the first server system and the robotics of the autonomous vehicle. The AV platform receives sensor data from the autonomous vehicles sensor's and, in some circumstances, makes the sensor data available to the fleet manager, which can make the sensor data available further down the stack, for example, to the map matching/position module. In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands, etc.) through a drive-by-wire system” | Paragraph 216 “Further in response to the request, the vehicle routing server 1420 routes (1528) the autonomous vehicle along the selected route. In some embodiments, routing the autonomous vehicle includes controlling the mechanical operation of the vehicle, including controlling the steering, acceleration, breaking, and signaling of the autonomous vehicle. In some embodiments, routing the autonomous vehicle includes directing the autonomous vehicle to follow the selected route”).
(Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330”).

In regards to claim 2, Lee in view of Ho teaches wherein the autonomous driving shuttle includes the at least one camera photographing a driving path, and wherein the autonomous driving shuttle recognizes the 15guide line through the at least one camera photographing the driving path (Lee Paragraph 8 “autonomous vehicle is travelling in by the computing device via the camera set, and changing the travel path of the autonomous vehicle by shortening the predetermined distance relative to the wall by the computing device.” | Paragraph 32 “The front camera 221 and the rear camera 222 may be installed around the front and rear license plates respectively. The camera set 220 is used to capture dynamic images while the autonomous vehicle 100 travels along a travel path with an image-capturing rate of, for instance, 60 fps to 240 fps”).

In regards to claim 3, Lee in view of Ho teaches wherein the autonomous driving shuttle includes two or more cameras photographing the driving 20path, and wherein the autonomous driving shuttle acquires a depth image of the guide line through the two or more cameras and recognizes the guide line using the acquired depth image (Lee Paragraph 15 “According to an embodiment of the controlling method of the present invention, in which the camera set includes at least two cameras disposed at a front side and a rear side of the autonomous vehicle, respectively”).

In regards to claim 4, Lee in view of Ho teach wherein the autonomous driving 25shuttle further includes a camera photographing at least one among a forward view, a rear view, and a side view, and (Lee Paragraph 15 “According to an embodiment of the controlling method of the present invention, in which the camera set includes at least two cameras disposed at a front side and a rear side of the autonomous vehicle, respectively” | Paragraph 32 “The camera set 220 includes a front camera 221 and a rear camera 222, in which the front camera 221 is installed at a front side of the autonomous vehicle 100, and the rear camera 222 is installed at the rear side of the autonomous vehicle 100. The front camera 221 and the rear camera 222 may be installed around the front and rear license plates respectively. The camera set 220 is used to capture dynamic images while the autonomous vehicle 100 travels along a travel path with an image-capturing rate of, for instance, 60 fps to 240 fps.”).

In regards to claim 7, Lee in view of Ho teach wherein the information on the operation includes at least one among start location information, end location information, path information, operation time information, and speed information (Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 3” | Paragraph 114 “The first server system includes one or more geospatial silo-ed databases 312 storing geospatial data (e.g., data stored with a corresponding geographical location, such ai latitude and longitude). The geospatial silo-ed databases 312 include “standard definition” (SD) map data received from SD map data providers (e.g., data such as streets locations/geometries, street names). An example of an SD Map Data Provider is OpenStreetMap. In some embodiments, the geospatial data further includes “high definition” data such as lane-level data (e.g., lane locations/geometries, information about which maneuvers are permitted from which lanes) received from HD map data providers. ”

(Ho Paragraph 113 “The first server system 300 includes a routing engine 310 that provides routes and estimated times of arrival for autonomous vehicles 308”).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a method “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. See MPEP 2111.04. Here, because the conditional limitation “the autonomous 5driving shuttle drives along the guide line” is not required (i.e., “wherein, when”), the limitation “the autonomous driving shuttle acquires an image of an obstacle using the at least one camera” is not a required limitation. 
	
In regards to claim 9, Lee in view of Ho teaches, wherein, when the autonomous 5driving shuttle drives along the guide line, the autonomous driving shuttle acquires an image of an obstacle using the at least one camera (Lee Paragraph 40 “in FIG. 5, the computing device 210 may detect and identify an obstacle 700 lying on the floor 300 blocking in front of the autonomous vehicle 100 via the camera set 220. The camera set 220 captures images having the obstacle 700 showing on, and the computing device 210 analyzes the images via image processing means and determines whether the obstacle 700 is blocking in the way or not.”).

In regards to claim 18, Lee teaches an autonomous driving shuttle comprising: a camera unit configured to acquire an image (Lee Paragraph 6 ” and a camera set connected to the computing device and capable of capturing a plurality of images along a travel path of the autonomous vehicle.”); and  25a processor configured to control the camera unit (Lee Paragraph 6 “An aspect of the present disclosure is to provide a controlling method for an autonomous vehicle having a computing device” NOTE: A computing device requires a processor),  ), and recognize a guide line using at least one camera included in the camera unit (Lee Paragraph 6 “ The controlling method includes identifying a line track in the plurality of images by the computing device via the camera set, and traveling the autonomous vehicle on a floor along the line track”), .
Lee, however, fails to explicitly disclose wherein the processor is configured to identify information on an operation of the autonomous driving shuttle and 5the autonomous driving shuttle is configured to drive using the information on the operation and the recognized guide line.
Ho, however, teaches wherein the processor is configured to identify information on an operation of the autonomous driving shuttle (Ho Paragraph 113 “The first server system 300 includes a routing engine 310 that provides routes and estimated times of arrival for autonomous vehicles 308”) and 5the autonomous driving shuttle is configured to drive using the information on the operation and the recognized guide line (Ho Paragraph 119 “For example, in some circumstances, the interface module is provided by the developer of the routing engine to act as a liaison between the first server system and the robotics of the autonomous vehicle. The AV platform receives sensor data from the autonomous vehicles sensor's and, in some circumstances, makes the sensor data available to the fleet manager, which can make the sensor data available further down the stack, for example, to the map matching/position module. In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands, etc.) through a drive-by-wire system” | Paragraph 216 “Further in response to the request, the vehicle routing server 1420 routes (1528) the autonomous vehicle along the selected route. In some embodiments, routing the autonomous vehicle includes controlling the mechanical operation of the vehicle, including controlling the steering, acceleration, breaking, and signaling of the autonomous vehicle. In some embodiments, routing the autonomous vehicle includes directing the autonomous vehicle to follow the selected route”).
It would be obvious to one of ordinary skill in the art to have modified the method of Lee so that the processor is configured to identify information on an operation of the autonomous driving shuttle and 5the autonomous driving shuttle is configured to drive using the information on the operation and the recognized guide line, as taught by Ho as disclosed above, in order to ensure effective driving by tracking real-time traffic (Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330”).

In regards to claim 20, Lee teaches a system for operating an autonomous driving shuttle, 15the system comprising (Lee Paragraph 6 ” and a camera set connected to the computing device and capable of capturing a plurality of images along a travel path of the autonomous vehicle.”): an autonomous driving shuttle; , wherein the autonomous driving shuttle is configured to recognize a guide line using at least one camera included in the autonomous driving shuttle (Lee Paragraph 6 “ The controlling method includes identifying a line track in the plurality of images by the computing device via the camera set, and traveling the autonomous vehicle on a floor along the line track”), and 
Lee, however, fails to explicitly disclose a server, and wherein the autonomous driving shuttle is configured to receive information on an operation of the autonomous driving 20shuttle from the, wherein the autonomous driving shuttle is configured to 25drive using the information on the operation and the recognized guide line.
Ho, however, teaches a server (Ho Paragraph 113 “The first server system 300”) wherein the autonomous driving shuttle is configured to receive information on an operation of the autonomous driving 20shuttle from the server (shuttle (Ho Paragraph 113 “The first server system 300 includes a routing engine 310 that provides routes and estimated times of arrival for autonomous vehicles 308”).”) wherein the autonomous driving shuttle is configured to 25drive using the information on the operation and the recognized guide line (Ho Paragraph 119 “For example, in some circumstances, the interface module is provided by the developer of the routing engine to act as a liaison between the first server system and the robotics of the autonomous vehicle. The AV platform receives sensor data from the autonomous vehicles sensor's and, in some circumstances, makes the sensor data available to the fleet manager, which can make the sensor data available further down the stack, for example, to the map matching/position module. In some embodiments, the AV platform sends commands to the autonomous vehicle's controls (e.g., acceleration commands, breaking commands, turning commands, etc.) through a drive-by-wire system” | Paragraph 216 “Further in response to the request, the vehicle routing server 1420 routes (1528) the autonomous vehicle along the selected route. In some embodiments, routing the autonomous vehicle includes controlling the mechanical operation of the vehicle, including controlling the steering, acceleration, breaking, and signaling of the autonomous vehicle. In some embodiments, routing the autonomous vehicle includes directing the autonomous vehicle to follow the selected route”)
It would be obvious to one of ordinary skill in the art to have modified the method of Lee so that the autonomous driving shuttle comprises a server, and wherein the autonomous driving shuttle is configured to receive information on an operation of the autonomous driving 20shuttle from the, wherein the autonomous driving shuttle is configured to 25drive using the information on the operation and the recognized guide line, in order to ensure effective driving by tracking real-time traffic (Ho Paragraph 109 “Real-time Data updates 340 includes a server system that receives and/or tracks real-time traffic 342, historical traffic 344, and AV Events 346 and processes/forwards the traffic and events to AV Routing Engine 338, such that AV Routing Engine 338 can create/update the route for client 330”)..

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) and in view of Ryan (US 20190026588 A1) ("Ryan").

In regards to claim 5, Lee in view of Ho teaches that the autonomous vehicle transmits information acquired using the at least one camera to a server (Ho Paragraph 190 “In some embodiments, non-autonomous vehicle 1410 includes a dashcam 1412 that acquires and sends camera images to vehicle routing server 1420, which can automatically identify road conditions from the dashcam images (as well as from autonomous vehicle camera sensor data from autonomous vehicles, such as from sensors 1402 in autonomous vehicle 1410-2).”) and 
Lee in view of Ho fail to explicitly disclose that the server stores and updates the acquired information using machine learning or a learning 10scheme.
(Ryan Paragraph 6 “Systems and method are provided for classifying an object. In one embodiment, a method includes receiving sensor data associated with an environment of a vehicle; processing, by a processor, the sensor data to determine an element within a scene; generating, by the processor, a bounding box around the element; projecting, by the processor, segments of the element onto the bounding box to obtain a depth image; and classifying the object by providing the depth image to a machine learning model and receiving a classification output that classifies the element as an object for assisting in control of the autonomous vehicle.” | Paragraph 8 “In one embodiment, an autonomous vehicle is provided. The autonomous vehicle includes at least one sensor that provides sensor data; and a controller that, by a processor and based on the sensor data: receives sensor data associated with an environment of a vehicle; processes, by a processor, the sensor data to determine an element within a scene; generates, by the processor, a bounding box around the element; projects, by the processor, segments of the element onto the bounding box to obtain a depth image; and classifies the object by providing the depth image to a machine learning model and receiving a classification output that classifies the element as an object for assisting in control of the autonomous vehicle.” | Paragraph 17 “In general, the object classification system 100 receives data sensed from an environment of the vehicle, processes the received data to identify elements in the environment, classifies the elements into objects, and intelligently controls the vehicle 10 based thereon. In order to classify the elements, the object classification system 100 includes a machine learning (ML) model (e.g., a neural network) capable of classifying objects in the vicinity of vehicle 10 based on a bounding box assigned to an element and information obtained from the data within the box and the bounding box.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho so that the autonomous driving updates the acquired information using machine learning or a learning 10scheme, as taught by Ryan as disclosed above, in order to correctly classify objects with machine learning (Lee Paragraph 7 “a bounding box around the element; project, by the processor, segments of the element onto the bounding box to obtain a depth image; and classify the object by providing the depth image to a machine learning model and receiving a classification output that classifies the element as an object for assisting in control of the autonomous vehicle.”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) and in view of Ryan (US 2019026588 A1) ("Ryan") and further in view of Horihata (US 20210356289 A1) (“Horihata”) and LEE II (US 20190251373 A1) (“LEE II”).

With respect to claim 6, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a method “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. See MPEP 2111.04. Here, because the conditional limitation “wherein, when the autonomous driving shuttle fails to recognize the guide line during driving” is not required, the limitation “the autonomous driving shuttle transmits a message for requesting path identification to the server, the server transmits a path identification message to the autonomous driving shuttle using the information stored and updated through the machine learning or the learning scheme, and the autonomous driving shuttle drives along the guide line using information received from the server” is not a required limitation. 
Lee in view of Ho and in view of Ryan disclose the use of a server the autonomous driving shuttle transmits a message for requesting 15path identification to the server, the server transmits a path identification message to the autonomous driving shuttle (Ho Paragraph 5 “The method further includes receiving a request to route the autonomous vehicle from a first location to a second location” | Paragraph 113 “The first server system 300 includes a routing engine 310 that provides routes and estimated times of arrival for autonomous vehicles 308)
Lee in view of Ho and in view of Ryan, however, fail to explicitly disclose when the autonomous driving shuttle fails to recognize the guide line during driving, using the information stored and updated through the machine learning or the learning scheme, and the autonomous driving shuttle drives along the guide line using information received from the server.
(Horihata  Paragraph 49 “ The vehicle control ECU 54 is connected to a group of actuators related to a traveling of the vehicle A. For example, the actuators include an electric power steering (EPS) motor, an electronic control throttle and injector, and a brake actuator.” |Paragraph 77 “As the second determination method, the vehicle posture estimation unit 77 determines the travelling direction of the vehicle A using the map data acquired by the route information acquisition unit 71 and the direction information acquired by the position information acquisition unit 72. The map data may be either high-precision map data or navigation map data. In a case where both of the lane markings and the road edges of the connection road Rc cannot detected from the image data captured by the front camera, the vehicle posture estimation unit 77 determines the traveling direction of the vehicle by combining the map data and the direction information.”).
It would have been obvious to one of ordinary skill in the art to have combined the system of Lee in view of Ho and in view of Ryan so that when the autonomous driving shuttle fails to recognize the guide line during driving, the autonomous driving shuttle transmits a message for requesting 15path identification to the server, the server transmits a path identification message to the autonomous driving shuttle and the autonomous driving shuttle drives along the guide line using information received from the server, in order to ensure safe driving of the vehicle despite sub-optimal conditions (Horihata Paragraph 75 “ The vehicle posture estimation unit 77 is configured to estimate the traveling direction of the vehicle A based on multiple determination methods using multiple and various acquired information different from one other.”)
Lee in view of Ho in view of Ryan and in view of Horihata fail to explicitly disclose the server transmits a path identification message to the autonomous driving shuttle using the information stored and updated through the machine learning or the learning scheme.
LEE II, however, a path identification message to the autonomous driving shuttle using the information stored and updated through the machine learning or the learning scheme (LEE II Paragraph 96 “In an example, in operation 210, the information providing apparatus detects the lane region by classifying pixels corresponding to line components or road components in the driving image based on a deep learning scheme of a neural network or through other machine learning models. A method of detecting a lane region using the information providing apparatus will be further described with reference to FIG. 3.” | Paragraph 106 “In an example, the information providing apparatus detects the lane region from the driving image using, for example, a support vector machine (SVM), a deep neural network (DNN) and a CNN trained to recognize a lane region including lines. The CNN used herein may be trained in advance to determine a bounding box of a line to be detected from a driving image along with a type of the line to be detected.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho and in view Ryan and in view of Horihata so that the server transmits a path identification message to the autonomous driving shuttle using the information stored and updated through the machine learning or the learning scheme, as taught by LEE II as disclosed above, in order to efficiently carry out tasks using machine learning (LEE II Paragraph 103 “Many of the operations shown in FIG. 3 may be performed in parallel or concurrently”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Prokhorov (US 9786171 B2) ("Prokhrov").

With respect to claim 10, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a method “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. See MPEP 2111.04. Here, because the conditional limitation “when the autonomous 10driving shuttle recognizes the obstacle and the obstacle is positioned within a preset distance on the guide line” is not required, the limitation “the operation of the autonomous driving shuttle is stopped” is not a required limitation. 
	In regards to claim 10, Lee in view of Ho fails to explicitly disclose that when the autonomous 10driving shuttle recognizes the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped.
	Prokhrov, however, teaches when the autonomous 10driving shuttle recognizes the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped (Prokhrov Col 5 lines 32-47 “he ECU 102 may transmit potential hazard data corresponding to the potential hazard to any other vehicles within a predetermined distance of the vehicle 100. The potential hazard data may include the detected hazard data from the sensors 112, such as image data or radar data, and/or may include any other information indicating that the motorcycle will run the stoplight. Transmission of the potential hazard data provides several benefits and advantages to the other vehicles. For example, one of the vehicles may not sufficiently detect the oncoming motorcycle prior to reaching the intersection due to interference of other vehicles, limitations of its sensors or the like. However, the potential hazard data may provide sufficient information for the ECU to cause the vehicle to stop before the intersection (if the vehicle is autonomous)”).
	It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho so that when the autonomous 10driving shuttle recognizes the obstacle and the obstacle is positioned within a preset distance on the guide line, the operation of the autonomous driving shuttle is stopped, as taught by Prokhrov as disclosed above, in order to effectively detect hazards and respond accordingly (Prokhrov Col 1 lines 46-48 “Thus, there is a need for systems and methods for detecting hazards and transmitting data corresponding to the hazard to other vehicles”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) and in view of Suzuki (US 20170076605 A1) ("Suzuki").
	With respect to claim 11, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a method “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because 
	In regards to claim 11, Lee in view of Ho fail to explicitly disclose when the obstacle is a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list.
Suzuki, however, teaches when the obstacle is a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list (Suzuki Paragraph 104 “In S103, the other vehicle is set as the target vehicle, and the processing flow is completed. More specifically, in the surrounding vehicle list, a target vehicle flag of the other vehicle transmitting the vehicle information. The target vehicle flag is a flag for distinguishing the other vehicle to be the target vehicle from the other vehicle (referred to as a non-target vehicle) not to be the target vehicle” | Paragraph 83 “FIG. 4, the vehicle information storage processing section F42 of the embodiment manages the vehicle information of the other vehicles present on the periphery of the subject vehicle by use of a surrounding vehicle list including the other vehicles receiving the vehicle information” | Paragraph 32 “The periphery monitoring system 3 is mounted in the subject vehicle. Based on a command from a periphery monitoring control section F2 of the controller 1, the periphery monitoring system 3 detects an obstacle (that is, another vehicle) on the periphery of the subject vehicle.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho so that when the obstacle is a 15vehicle, the autonomous driving shuttle identifies whether the vehicle is a shuttle on a list, as taught by Suzuki as disclosed above, in order to effectively navigate the shuttles in respect to any other shuttle present (Suzuki Paragraph 5 “however, it may be unclear for the driver of the subject vehicle as to whether the driver of the other vehicle recognizes the subject vehicle”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Suzuki (US 20170076605 A1) ("Suzuki") and in view of Rankawat (US 20190286153 A1) ("Rankawat")
the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed” is not a required limitation. 
In regards to claim 12, Lee in view of Ho and in view of Suzuki fails to explicitly disclose when the vehicle is not the shuttle on the list, the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed.
Rankawat, however, teaches that when the vehicle is not the shuttle on the list, the autonomous driving shuttle stops 20the driving until the driving of the vehicle is completed (Rankawat Paragraph 75 “The wait perceiver may be responsible to determining constraints on the vehicle 700 as a result of rules, conventions, and/or practical considerations. For example, the rules, conventions, and/or practical considerations may be in relation to traffic lights, multi-way stops, yields, merges, toll booths, gates, police or other emergency personnel, road workers, stopped busses or other vehicles, one-way bridge arbitrations, ferry entrances, etc. In some examples, the wait perceiver may be responsible for determining longitudinal constraints on the vehicle 700 that require the vehicle to wait or slow down until some condition is true. In some examples, wait conditions arise from potential obstacles, such as crossing traffic in an intersection, that may not be perceivable by direct sensing by the obstacle perceiver, for example (e.g., by using sensor data 102 from the sensors, because the obstacles may be occluded from field of views of the sensors). As a result, the wait perceiver may provide situational awareness by resolving the danger of obstacles that are not always immediately perceivable through rules and conventions that can be perceived and/or learned. Thus, the wait perceiver may be leveraged to identify potential obstacles and implement one or more controls (e.g., slowing down, coming to a stop, etc.) that may not have been possible relying solely on the obstacle perceiver”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Suzuki so that when the vehicle is not the shuttle on the list, the autonomous (Rankawat Paragraph 3 “An autonomous driving system should control an autonomous vehicle without human supervision while achieving an acceptable level of safety. This may require the autonomous driving system to be capable of achieving at least the functional performance of an attentive human driver, who draws upon a perception and action system that has an incredible ability to identify and react to moving and static obstacles in a complex environment. ”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Suzuki (US 20170076605 A1) ("Suzuki") in view of Ozaki (US 20120330540 A1) ("Ozaki").

With respect to claim 13, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a method “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. See MPEP 2111.04. Here, because the conditional limitation “when the vehicle is the shuttle on the list” is not required, the limitation “the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle” is not a required limitation. 
In regards to claim 13, Lee in view of Ho in view of Suzuki fail to explicitly disclose when the vehicle is the shuttle on the list, the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle.
Ozaki, however, teaches when the vehicle is the shuttle on the list, the autonomous driving shuttle 25determines whether to stop driving, by using a priority of the vehicle (Ozaki Paragraph 174 “On the other hand, if it is judged that deadlock does not occur (judged “Not deadlocked” in step 413), it is then judged whether or not the own vehicle 20A has a priority higher than the other vehicles 20B and 20C (step 414). As a result, if it is judged that the priority of the own vehicle 20A is low (judged “Low priority” in step 415), the processing of FIG. 11 is ended. Thus, for example, a step is taken to cause the own vehicle 20A to wait at the current position.”).
(Ozaki Paragraph 179 “k. In addition, the stop time of the vehicles can be reduced, and work efficiency is improved”).

In regards to claim 14, Lee in view of Ho in view of Suzuki in view of Ozaki fail to explicitly disclose wherein the list includes priority information for each shuttle included in the list, and 5wherein the autonomous driving shuttle determines whether to stop the driving by comparing the priority of the autonomous driving shuttle and the priority of the vehicle.
Ozaki, however, teaches wherein the list includes priority information for each shuttle included in the list, and 5wherein the autonomous driving shuttle determines whether to stop the driving by comparing the priority of the autonomous driving shuttle and the priority of the vehicle (Ozaki Paragraph 100-101 “For example, as shown in FIG. 3B, if the reservation-requested route 11A for the own vehicle 20A interferes with the reservation-requested route 11C for the other vehicle 20C on the narrow road 33, the already reserved route 12A, which has the reservation-requested route 11A for the own vehicle 20A already reserved, is generated on condition that the own vehicle 20A has a priority higher than the other vehicle 20C. The priority is determined sequentially depending on the state of the vehicle 20, the conditions of the travel road surface, and the like” | Paragraph 109 “That is, the priority is increased in order of a vehicle 20 not required to decelerate, a vehicle 20 required to decelerate, a vehicle 20 required to make a stop which induces a short waiting time, and a vehicle 20 required to make a stop which induces a long waiting timed. But, if already stopped (vehicle 20C in FIG. 3C) to wait for the other vehicle, comparison is made with a waiting time increment.”  NOTE: In regards to determining that vehicles get a priority in situations, there is a priority for each vehicle | Paragraph 174 “On the other hand, if it is judged that deadlock does not occur (judged “Not deadlocked” in step 413), it is then judged whether or not the own vehicle 20A has a priority higher than the other vehicles 20B and 20C (step 414). As a result, if it is judged that the priority of the own vehicle 20A is low (judged “Low priority” in step 415), the processing of FIG. 11 is ended. Thus, for example, a step is taken to cause the own vehicle 20A to wait at the current position.). 
It would have been obvious to one of ordinary skill in the art to have modified the method of Lee in view of Ho in view of Suzuki so wherein the list includes priority information for each shuttle included in the list, and 5wherein the autonomous driving shuttle determines whether to stop the driving by comparing the priority of the autonomous driving shuttle and the priority of the vehicle, as taught by Ozaki as disclosed above, in order to reduce stop time of and increase efficiency of vehicles (Ozaki Paragraph 179 “k. In addition, the stop time of the vehicles can be reduced, and work efficiency is improved”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Hicok (US 20190265703 A1) ("Hicok").
In regards to claim 15, Lee in view of Ho fails to explicitly disclose that the guide line is set in 10a predetermined area, and the autonomous driving shuttle drives only in the predetermined area. 
Hicok, however, teaches that the guide line is set in 10a predetermined area, and the autonomous driving shuttle drives only in the predetermined area (Hicok Paragraph 197 “alternatively, the system allows for the use of more traditional shuttle loops or routes, as illustrated below in Figure 11. In these embodiments, the shuttle may be thought of as following a predetermined "rail”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho so that the guide line is set in 10a predetermined area, and the autonomous driving shuttle drives only in the predetermined area, as taught by Hicok as disclosed above, in order to maintain an effective dynamic map of the predetermined area (Hicok Paragraph 30 “The shuttle may stop at any point along the route, including unplanned stops requested by an on-board traveler or pedestrians wishing to ride on the shuttle. In other embodiments, the shuttle dynamically develops a “virtual rail” by performing a high definition dynamic mapping process while surveying the environment”).

s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Tatourian (US 20180188738 A1) ("Tatourian").
In regards to claim 16, Lee in view of Ho fails to explicitly disclose that the autonomous driving shuttle receives operation-related information from a road side 15unit (RSU) and drives along the guide line using the received operation-related information.
Tatourian, however, teaches that the autonomous driving shuttle receives operation-related information from a road side 15unit (RSU) and drives along the guide line using the received operation-related information (Tatourian Paragraph 18-19 “In an embodiment, a system uses vehicle cameras to record the road and store the information in road side units (RSU) and be uploaded to the cloud for processing together with its GPS coordinates and road beacons (sensor data as part of the video frames)…. In an embodiment, two RSUs may be used: one at the beginning of a road segment, and another one at the end of the road segment. In this way, virtually any paved or unpaved road in any location in the world may be easily covered. Thus, there is no need for a massive infrastructure in implementation”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lee in view of Ho so that that the autonomous driving shuttle receives operation-related information from a road side 15unit (RSU) and drives along the guide line using the received operation-related information, as taught by Tatourian as disclosed above, in order to effectively detect changes in the road and communicate the information to the autonomous vehicle (Tatourian Abstract “In some embodiments, the disclosed subject matter involves a system and method for dynamic object identification and environmental changes for use with autonomous vehicles”).

With respect to claim 17, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a method “claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”. See MPEP 2111.04. Here, because the conditional limitation “wherein, wherein, when the autonomous driving shuttle drives along the guide line” is not required, the 

In regards to claim 17, Tatourian teaches wherein, when the autonomous driving shuttle drives along the guide line, the autonomous 20driving shuttle periodically receives driving related information from the RSU (Tatourian Paragraph 26 “The vehicle on-board processor communicates with available RSUs 221, 223, when in range”).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180088587 A1) ("Lee") in view of Ho (US 20200182639 A1) (“Ho”) in view of Sung (US 20100235032 A1) ("SUNG").
In regards to claim 19, Lee in view of Ho fail to explicitly disclose a transceiver configured to transmit and receive a signal, wherein the information on the operation of the autonomous driving shuttle is received through the transceiver.
Sung, however, teaches a transceiver configured to transmit and receive a signal, wherein the information on the operation of the autonomous driving shuttle is received through the transceiver (Sung Paragraph 4 “The unmanned transport apparatus using the high frequency transceiver recognizes route conditions according to a loop in which a plurality of high frequency transceivers are installed at regular intervals on the both sides of a road and a high frequency transceiver equipped in a vehicle, which transmits a high frequency signal with the high frequency transceivers of the loop. Also, the unmanned transport apparatus receives high frequency signals from the transceivers of vehicles in front of and behind the vehicle and thus adjusts its speed by a central processing unit of the vehicle for thereby performing unmanned operation”).
It would have been obvious to one of ordinary skill to have modified the method of Lee in view of Ho so that a transceiver configured to transmit and receive a signal, wherein the information on the operation of the autonomous driving shuttle is received through the transceiver, as taught by Sung as disclosed above, in order to ensure an optimum route for an autonomous vehicle (Sung Paragraph 2 “The present invention relates to an unmanned transport apparatus and an operating method thereof; and, more particularly, to an unmanned transport apparatus and an operating method thereof for transporting goods at desired time and location while searching an optimum route according to calling and route setup using an electronic map”).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katsuhiro (US 20200202705 A1) is considered pertinent to the applicant’s disclosure because it teaches of a method for controlling an autonomous vehicle with dynamic adaptations to situations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition for “shuttle” but can include any vehicle used for general driving. See Spec. ¶ 51.